Citation Nr: 1637621	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for residuals of meniscectomy of the right knee including subluxation and instability.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the right knee with limitation of extension

4.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to an extension of temporary total evaluation beyond October 1, 2011, based on the need for convalescence following surgery on the service-connected right knee.

REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2011 and August 2012 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The January 2011 rating decision on appeal denied service connection for PTSD.  However, claims for service connection for PTSD may encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran is shown to have psychiatric diagnoses other than PTSD, and the Board has accordingly characterized the issue on the title page to include any diagnosed acquired psychiatric disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by normal extension and not more than moderate instability; his postoperative residuals after total knee replacement do not approximate severe painful motion or weakness in the right knee.

2.  The Veteran's GERD disability is manifested by occasional dysphagia, pyrosis, regurgitation and chest pain not productive of considerable impairment of health. 

3.  The Veteran had right knee surgery on August 10, 2010, and is not shown to have required post-surgical convalescence after October 1, 2011.   


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 20 percent for residuals of meniscectomy of the right knee including subluxation and instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5257 (2015).

2.  The requirements for an evaluation in excess of 30 percent for degenerative joint disease of the right knee with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5261 (2015).

3.  The requirements for an evaluation in excess of 10 percent for gastroesophageal reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2015).

4.  The requirements for extension of a temporary total evaluation past October 1, 2011, based on convalescence after right knee surgery have not been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, the RO sent the Veteran VCAA-compliant notice in regard to temporary total evaluation in September 2010 and in regard to increased rating in June 2012.  The Veteran had ample opportunity to respond prior to the rating decisions on appeal.  VA's duty to notify has accordingly been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records including disability records from the Social Security Administration (SSA).  The Veteran has not identified any outstanding, relevant evidence that should be obtained before the appeal is adjudicated.  The Veteran has been notified of his entitlement to a hearing before the Board in support of his appeal but declined such a hearing.  The Veteran has also been afforded appropriate VA medical examinations in support of the claims decided herein.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Evaluation of Service-Connected Disabilities

General legal principles for rating disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evaluation of right knee disabilities

The Veteran had a total knee replacement in August 2010.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, a rating of 30 percent is the minimum rating after knee replacement, or with intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to DCs 5256, 5261 or 5262.  A rating of 60 percent is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.
  
Instability and subluxation of the knee is rated under DC 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.
 
Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  Id.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC         9-2004 (69 Fed. Reg. 59988 (2004)).

The Veteran in this case has two separately compensated disabilities of the right knee: degenerative joint disease, rated on the basis of limitation of extension (DC 5261); and, residuals of meniscectomy, rated on the basis of instability (DC 5259).

The Veteran's present claim for increased rating was received in January 2012.  The period under review begins in January 2011, one year before the claim was received.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  However, the Veteran in this case had 100 percent rating until October 1, 2011 (temporary total evaluation for postoperative convalescence) so for practical purposes the period under review actually begins on that date.

In April 2009, prior to the period under review but relevant to the claim, SSA issued a disability determination granting disability benefits effective from January 2009 based on severe advanced osteoarthritis of the right knee (primary diagnosis) and PTSD (secondary diagnosis).

In March 2011 the Veteran presented to the VA physical medicine and rehabilitation (PM&R) clinic complaining of pain, swelling and instability post-TKR; he also felt the right leg was now shorter than the left.  The Veteran was fitted for a knee brace to address the stability complaint and referred to the orthotics clinic for a right shoe lift.  The Veteran subsequently was fitted with a quarter-inch right heel lift.

In April 2011 the Veteran presented to the VA orthopedic clinic for follow-up post-TKR.  The Veteran stated he was currently doing pretty well.  The examiner noted the Veteran was now able to flex to 100 degrees and had full extension; the problem now was perceived instability.  Examination showed varus and valgus laxity that could be problematic, as well as anterior and posterior translational instability.  The treatment plan was physical therapy to tighten the muscles and thus increase the stability of the total knee.

In May 2011 the Veteran presented to the VA physical therapy clinic for initial assessment.  He complained of "wobbling" of the knee and a tendency of the knee to rotate outwardly; he also complained of pain with use of the knee.  Muscle strength on examination was 4+/5.  The Veteran was advised of an exercise regimen. 

In July 2011 the Veteran presented to the VA orthopedic clinic for follow-up after TKR.  The Veteran was noted to be walking well and feeling good, and the knee appeared to be stable.  The Veteran reported residual subjective occasional right knee pain 4-6/10 in severity.

In an August 2011 VA treatment note the Veteran stated his right knee arthralgias were "better."  The knee was mildly swollen on examination but nontender.  Subsequent VA treatment records show treatment for left knee pain, including injections, but are silent in regard to right knee complaints.

The file contains a June 2012 treatment note by Dr. JES stating that the Veteran was being treated for severe osteoarthritis of both knees.  The Veteran had undergone right TKR, which continued to give him trouble.  Dr. JES also cited severe osteoarthritis of the left knee and stated that the bilateral knee disorders render the Veteran permanently and totally unemployable.

The Veteran had a VA examination in August 2012, performed by an examiner who reviewed the claims file.  The Veteran stated that since his last VA examination in September 2010 the right knee does not turn out as far but occasionally swells.  He also reported that taking stairs or walking for exercise makes his right knee worse.  ROM was flexion to 110 degrees with pain beginning at that point (140 degrees is normal); extension was to 0 degrees (normal) without pain.  By comparison, left knee flexion was to 125 degrees and extension to 0 degrees without evidence of painful motion.  Repetitive movement testing caused no additional loss of ROM but resulted in swelling and less movement than normal in the right knee (only).  There was no tenderness or pain to palpation in either knee, or both knees had normal strength (5/5).  Stability testing was normal (Lachman test for anterior stability, posterior drawer test and medial-lateral stability).  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran was noted to have a history of meniscus (semilunar cartilage) condition but he had no current symptoms.  There were no current residuals of the August 2010 TKR other than occasional sensation of instability, for which the Veteran occasionally uses a cane and wears a brace 3-4 times per week.  X-ray showed evidence of degenerative joint disease (DJD) without patellar subluxation.  The examiner diagnosed DJD of the right knee status post TKR causing mild functional limitation. 

The Veteran is currently rated at 30 percent for limitation of extension and at 20 percent for instability; both ratings were assigned before his TKR.  Review of the evidence above shows that since his TKR, and certainly since his temporary total rating terminated in October 2011, the Veteran's post-TKR symptoms have significantly improved compared to his pre-TKR symptoms.

Addressing first the question of limitation of extension, for which the Veteran is currently rated at 30 percent, the VA orthopedic note in April 2011 showed normal extension, and the VA examination in August 2012 documented normal extension without evidence of painful motion.  The criteria for a rating higher than the currently-assigned 30 percent for limitation of extension are accordingly not met.

Turning to the question of instability, for which the Veteran is currently rated at 20 percent ("moderate" disability), the VA orthopedic clinic note in April 2011 documented instability post-surgery, but this appears to have resolved with physical therapy.  The VA examination documented the right knee to be stable on all relevant clinical testing.  In the absence of clinical evidence of actual instability the Board cannot find that the right knee approximates "severe" instability as envisioned by the higher 30 percent rating. The criteria for a rating higher than the currently-assigned 20 percent for instability are accordingly not met.

Instead of rating for instability and limitation of motion the Veteran's right knee disability may be rated under DC 5055.  However, a rating higher than 30 percent (the minimum evaluation under this DC, which is satisfied by the current ratings) is predicated on severe painful motion or weakness, which is not shown in this case.

The Board is aware of the recent decision Correia v. McDonald, No. 13-3238 (July 5, 2016), in which the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case the VA examination recorded active ROM of the right knee and corresponding active ROM of the left knee; the examiner did not record pain with passive motion or with weightbearing.  The Board finds no prejudice in this case because the Veteran has consistently complained of knee pain with prolonged use (standing, walking, etc.) but has never complained of pain with weightbearing versus nonweightbearing activities, and there is no evidence of record which suggests that passive motion of the right knee would be worse than active, or that with weight-bearing, extension would be limited to 30 degrees, as is required for a higher rating of 40 percent.  

The Board has found no distinct period during which the criteria for higher ratings were met, so higher "staged" ratings are not warranted.

The Board has considered whether the Veteran's right knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right knee disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Further, higher schedular rating for the associated disability of the knee is available, if warranted.  

In sum, based on the evidence and analysis above the Board finds that the Veteran's right knee disability is manifested by normal extension and not more than moderate instability; his postoperative residuals after total knee replacement do not approximate severe painful motion or weakness in the right knee.  Accordingly, the criteria for higher ratings are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56

Evaluation of gastroesophageal reflux

Disorders of the digestive system are rated under 38 C.F.R. § 4.114, DCs 7200 through 7354.  Ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other; rather, a single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Gastroesophageal reflux disease (GERD) is rated under the criteria of DC 7346 (hiatal hernia).  A rating of 10 percent is assigned for two or more of the symptoms for the 30 percent rating, of less severity.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

The Veteran's present claim for increased rating was received in January 2012.  The period under review begins in January 2011, one year before the claim was received.  Quarles, 3 Vet. App. 129, 135.

The Veteran had a VA GERD examination in February 2011 in which he reported having had heartburn in service, increasing in severity after service until surgery became necessary in 1997.  Surgery in 1997 resulted in resolution of the symptoms for two years, but they gradually returned.  The Veteran reported current heartburn and reflux on a weekly basis with occasional nausea and vomiting.  He denied hematemesis, melena or dysphasia.  The Veteran reported taking antacids twice daily, and also reported sleeping with the head of his bed elevated.  Physical examination showed mild diffuse tenderness in the upper epigastric region but was otherwise unremarkable.  Upper gastrointestinal series (UGI) diagnostic showed a moderate hiatal hernia and mild narrowing of the esophageal junction.   The examiner's impression was hiatal hernia/gastroesophageal reflux with mild functional limitation.

The Veteran had a VA gastroenterology clinic referral in March 2011 due to complaint of reflux symptoms with chest pain after reflux.  He also reported occasional dysphagia and nocturnal reflux.  He denied cough or respiratory symptoms and denied choking on food.  Later the same month the Veteran underwent an esophagogastroduodenoscopy (EGD) that showed normal arytenoids, normal esophagus, no evident hiatal hernia, failed fundoplication and present erosive gastritis and duodenitis.

The Veteran presented to the VA gastrointestinal clinic in May 2011 for follow-up.  The Veteran reported he did not have significant reflux currently.  The clinician noted history of gastritis in the antrum that was possibly related to the taking of aspirin.  The Veteran also complained of lower digestive tract problems including frequent stools and feeling of incomplete evacuation.  The clinical impression was hiatal hernia with failed fundoplication and GERD, as well as comorbid diverticulosis and hemorrhoids.  The treatment plan included continued antacid and eating a high-fiber diet.  

The Veteran had a VA GERD examination in August 2012, performed by an examiner who reviewed the claims file.  The Veteran reported that since his last VA examination his symptoms were somewhat improved due to elevating the head of his bed and not eating late at night.  The Veteran's medication regimen consists of 1-2 antacid tablets daily.  The Veteran denied symptoms of epigastric distress (frequent or infrequent), dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain or sleep disturbance due to reflux.  He also denied anemia, weight loss, nausea, vomiting, hematemesis or melena.  The Veteran was not shown to have esophageal spasm, stricture or acquired diverticulum.  The examiner stated the Veteran's symptoms had improved since the last VA examination and currently causes no functional limitation.

Review of the evidence above shows the Veteran has a diagnosed hiatal hernia that has resulted in occasional dysphagia, pyrosis, regurgitation and chest pain, although he denied such symptoms during the most recent examination.  There is no indication that these symptoms are productive of considerable impairment of health, as required for the higher 30 percent rating.  Because the Veteran has these symptoms to a lesser degree, the currently-assigned 10 percent rating is more appropriate.

 The Board has found no distinct period during which the criteria for higher ratings were met, so higher "staged" ratings are not warranted.

The Board has considered whether the Veteran's GERD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. 337, 338-39.  However, the schedular rating criteria envision the symptoms described by the Veteran and also provide for a higher evaluation if warranted.  The Veteran has not described any functional impairment associated with his GERD disability that is not envisioned by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

In sum, based on the evidence and analysis above the Board finds that the Veteran's GERD disability is manifested by occasional dysphagia, pyrosis, regurgitation and chest pain not productive of considerable impairment of health.  Accordingly, the criteria for higher rating are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

III.  Extension of Temporary Total Evaluation

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30.

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30(a).

A total rating under section (1), (2) or (3) above may be extended for intervals of 30, 60 or 90 days.  38 C.F.R. § 4.30(b)(1).  A total rating under section (2) or (3) above may be extended for up to 6 months beyond the initial 6 month period. 38 C.F.R. § 4.30(b)(2).  

The Veteran had right knee total knee replacement surgery on August 10, 2010, by a private hospital.  Under the criteria of DC 5055 he was entitled to 100 percent disability for one year after implantation of the prosthesis, with the 100 percent rating period to commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge.   See Note (1) to DC 5055.   The January 2011 rating decision on appeal assigned a temporary total evaluation from August 10, 2010, to October 1, 2011, pursuant to DC 5055, with the disability to revert thereafter to the previous 30 percent rating.

The Board notes at this point that the Veteran has not articulated how he disagrees with the rating decision.  Since the question of entitlement to evaluation in excess of 30 percent is elsewhere on appeal the Board presumes he is seeking extension of his temporary total evaluation beyond October 1, 2011.

As discussed above, VA treatment records relating to the Veteran's postoperative care demonstrate that by July 2011 the VA orthopedic clinic stated that the Veteran was walking well and feeling good, and that the knee appeared to be stable.  While the Veteran continued to walk with a cane and wear a brace, there is no indication he was in need of continued convalescence.  There is no indication of incompletely healed surgical wounds, therapeutic immobilization of the joint, necessity of use of a wheelchair or crutches or immobilization by cast.  Accordingly, the criteria for continued convalescent ratings under 38 C.F.R. § 4.30 are not shown and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

ORDER

An evaluation in excess of 20 percent for residuals of meniscectomy of the right knee including subluxation and instability is denied.

An evaluation in excess of 30 percent for degenerative joint disease of the right knee with limitation of extension is denied.

An evaluation in excess of 10 percent for gastroesophageal reflux is denied.

An extension of temporary total evaluation past October 1, 2011, based on convalescence after right knee surgery is denied.


REMAND

The Board finds that additional development is required before the claims for service connection for acquired psychiatric disorder and entitlement to TDIU can be adjudicated.

As noted in the Introduction, the Veteran has been diagnosed with a number of psychiatric disorders other than PTSD, including depression not otherwise specified (NOS) and mood disorder.  The Board finds that additional VA examination is warranted to determine if the Veteran has any diagnosed psychiatric disorder that is incurred in or otherwise related to service.  

In May 2014 the Veteran's attorney submitted additional evidence to the RO in the form of an news article from TheMilitaryStandard - Titan II, titled "Titan II Accident McConnell AFB, Kansas 1978" (parts 1 and 2).  The attorney did not provide a waiver of AOJ review.  To preclude prejudice to the Veteran the AOJ must consider this additional evidence before the Board can adjudicate the issue.      
See 38 C.F.R. § 19.37.

The issue of entitlement to TDIU cannot be adjudicated until the question of service connection for an acquired psychiatric disorder is resolved, and is accordingly remanded as an intertwined issue.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Review the internet article submitted by the Veteran ("Titan II Accident McConnell AFB, Kansas 1978") and determine whether this article serves to verify the Veteran's reported in-service stressor.

2.  Schedule the Veteran for a VA mental disorders examination to address the claim for service connection for an acquired psychiatric disorder.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed psychiatric disorder that is due to a verified in-service stressor or is otherwise incurred in or related to service.

A rationale for the opinions expressed should be provided.
  
2.  After completion of the above and any additional development deemed necessary, readjudicate the claims for service connection for an acquired psychiatric disorder and entitlement to TDIU.  If the claims remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afforded them an opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates on opinion in regard to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


